Citation Nr: 0843224	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 2000 to May 2004.  
Prior to that time, the veteran was enrolled in the Reserve 
Officers Training Program during which time he engaged in 
active duty for training or inactive duty for training in the 
summer of 1999.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In February 2005, the veteran filed a notice of disagreement 
as to all issues decided in the October 2004 rating decision, 
including the RO's denial of service connection for hearing 
loss.  

In a written statement dated in June 2008, the veteran 
withdrew his notice of disagreement as to the issue of 
service connection for hearing loss.  Therefore, that issue 
is not before the Board.  See 38 U.S.C.A. § 7105(d)(1) (West 
2002); 38 C.F.R. § 20.204 (2008).  


FINDINGS OF FACT

1.  A right shoulder strain is the result of an injury 
suffered in the line of duty during active military service.  

2.  The veteran does not have arthritis of his back.  

3.  A back disorder did not have onset during the veteran's 
active military service and is otherwise unrelated to the 
veteran's active military service.  

4.  The veteran does not have a disability of either knee


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for a disability of 
either knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated in line of 
duty in the active military, naval, or air service.  See 38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

"Active military, naval or air service" means active duty, 
any period of active duty for training in which the person 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty for training in which the person concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101 (24).  

Active duty for training includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program (ROTC) 
when ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C.  
Effective on or after October 1, 1988, such duty must be 
prerequisite to the member being commissioned and must be for 
a period of at least four continuous weeks.  38 U.S.C.A. § 
101(22)(D); 38 C.F.R. § 3.6(c)(4).  

Inactive duty for training includes training other than 
active duty for training by a member of, or applicant for 
membership (as defined in section 8140(g) of Title 5 of the 
United States Code) in the ROTC prescribed under Chapter 103 
of Title 10 of the United States Code.  38 U.S.C.A. 
§ 101(23)(C); 38 C.F.R. § 3.6(d)(3).  

Received from the ROTC program at Colorado State University 
are records that include a report of medical examination and 
a report of medical history, both executed in June 1999.  The 
purpose of the examination was stated as "ROTC BASIC/ADV 
CAMP. SCHOLARSHIP, APPT. USAR/RA ABN, RNG, AASLT, PF, COMBAT 
ARMS, MTN WARFARE."  Also contained in this evidence is a 
document showing that the veteran had completed his junior 
year of college and had a commissioning date of May 2000.  

A DD 214 shows that the veteran was awarded the Parachutist 
Badge and the Air Assault Badge.  Under "military 
education" is listed Air Assault 2000, Engineering Officer 
Basic 2000, and Airborne, 1998.  

Taken together, this is evidence sufficient for the Board to 
determine that the veteran engaged in parachuting jumps as 
part of ROTC training and that this most likely occurred in 
the summer of 1999, consistent with the veteran's report.  

Since the issues relevant to this training involve an injury 
or injuries (rather than disease) and because the training 
was necessarily either active duty for training or inactive 
duty for training, the training is qualifying service.  That 
is, if the Board determines that the veteran has suffered 
from a disability since separation from service in 2004 that 
had its onset during this training, this training would meet 
the definition of "active military service".  

In a request for a VA examination, which was conducted in 
September 2006, the RO stated that the veteran had claimed 
service connection for low back strain and for knee 
disabilities as a result of parachuting jumps during ROTC 
training, and alternatively, claimed service connection for a 
knee disability due to cellulitis during service.  

Upon review of the claims file, the Board finds no such 
assertion by the veteran.  Rather, he has only attributed his 
right shoulder symptoms to parachuting jumps.  The veteran 
has not mentioned cellulitis.  

This statement by the RO does not alter the outcome of this 
decision.  The Board has considered whether any parachute 
jumps caused the veteran's current reported knee and back 
symptoms.  The Board merely corrects the RO's statement which 
attributes to the veteran assertions which he did not make.  

The right shoulder claim.

In a writing received by VA in June 2004, the veteran 
reported that he injured his right shoulder during Airborne 
training at Fort Bragg in early August of 1999.  During a 
June 2004 VA examination, the veteran explained that the 
injury occurred during a parachute jump when a static line 
malfunction caused a forceful external rotation and abduction 
of his right arm and shoulder which was treated by ice and 
Motrin and by keeping his arm in a sling for three weeks

Of note, is that the veteran's claims file was not available 
for the June 2004 examination.  However, the claims file 
contains no records contemporaneous to the veteran's 1999 
ROTC training other than those that preceded the training, 
this despite efforts by the RO to obtain all such records.  

Therefore the absence of records do not render the 
examination inadequate.  

During the examination, the veteran reported that he did not 
presently experience any right shoulder pain but he had 
noticed right shoulder weakness during exercise.  The only 
abnormality found on physical examination was a noticeable 
'click' in the right acromioclavicular joint region on both 
internal rotation and shoulder abduction.  The examiner 
provided an assessment of right shoulder strain.  

Significantly, the examiner also stated that the veteran's 
right shoulder strain was a direct consequence of the 
veteran's military service.  

This claim is based on a distinct injurious event during 
service.  There are no records of the described event, yet 
the veteran is in receipt of a parachutist badge and the 
evidence shows that he attended training consistent with the 
award date of that badge.  The lack of other than the 
veteran's report of this event is not a basis, in this case, 
for denying service connection.  

The Board may not reject a medical opinion solely on the 
basis that the opinion was based on a history provided by the 
veteran.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
While the Board may reject such an opinion on a showing that 
the veteran is not credible, there is no indication from the 
record that this veteran is other than credible.  Id.  That 
there is no corroborating evidence of the history provided by 
the veteran is not a basis for finding him to be less than 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Furthermore, the veteran is competent to provide 
evidence of events and symptoms that he observed with his own 
senses.  His report of the parachuting event and subsequent 
treatment is competent evidence.  Thus, the Board finds that 
the veteran suffered trauma to his right shoulder during 
service.  

All elements of a service-connection claim are met.  The 
veteran injured his right shoulder during service that was 
either inactive duty for training or active duty for 
training, as evidenced by the veteran's report.  He has 
suffered from a disability post service, a right shoulder 
strain, as evidenced by the June 2004 VA examination report.  
There is a nexus between his right shoulder strain and his 
service, again as evidenced by the June 2004 VA examination 
report.  

Because all elements of a service-connection claim have been 
established, the veteran's claim for service-connection for a 
right shoulder strain must be granted.  

The back claim.

In a June 2004 statement, the veteran reported that he had no 
formal treatment for his lower back but had problems with his 
lower back in Afghanistan and Iraq and had noted this on post 
deployment paperwork.  In his February 2007 substantive 
appeal, the veteran reported that he had suffered no 
individual traumatic incident to his lower back during 
service, but believed that a current low back condition was 
the result of wear and tear during his service in Iraq and 
Afghanistan.  

Service treatment records contain Post-deployment Health 
Assessment forms (DD FROM 2796) for the veteran's deployment 
to Afghanistan, which began in November 2001, and his 
deployment to Iraq, which was from February to December 2003.  

On the Form 2796 from the Afghanistan deployment, the veteran 
indicated that his general health was excellent, that he did 
not have any unresolved medical problems that developed 
during deployment and that he did not have any questions or 
concerns about his health.  Under a section for a reviewer to 
note any problems following interview with the veteran, is a 
selection indicating that no referral was indicated.  There 
was an option on this form for an orthopedic referral, but 
this was not indicated.  

This is evidence against the veteran's claim because it tends 
to show that the veteran had no symptoms of a back disorder 
at the time that he returned from his Afghanistan deployment.  

The form 2796 covering the veteran's Iraq deployment is of a 
later revision of that form (April 2003 rather than May 1999) 
with different sections.  On that form, the veteran indicated 
that he had never reported for sick call during that 
deployment, but that he did have swollen or painful joints, 
back pain, and muscle aches during that deployment.  This 
form also shows that there was no referral indicated.  Again, 
an option was available for orthopedic referral but this was 
not selected.  Overall, this document is equivocal in that 
the veteran indicated that he had back, joint and muscle pain 
during his deployment, but he was not referred for evaluation 
for orthopedic, or for that matter, evaluation of any other 
system.  

Several VA medical examinations have been conducted regarding 
the veteran's claimed disabilities.  Reports from these 
examinations include statements by medical professionals that 
are both favorable and unfavorable to the veteran's claim for 
service connection for a back disorder.  In such cases, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the Court of Veterans Appeals (now the Court of 
Appeals for Veterans Claims and hereinafter the Court) 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In June 2004, the veteran underwent a VA examination of his 
spine.  The examiner did not have access to the veteran's 
claims file or his service treatment records, but reported a 
history necessarily obtained from the veteran.  That history 
included the veteran's report that he had no specific 
recollection of an event causing injury to his back, but that 
he developed chronic soreness in his lower back as a 
consequence of carrying heavy-laden rucksacks of 80 pounds or 
more on extended marches during deployments (which is not in 
dispute by the VA).  

As to his condition at the time of the June 2004 examination, 
the veteran reported that he currently experienced some 
stiffness and discomfort in his low back during sleep.  He 
also reported that he was presently an active runner and 
weightlifter.  

Physical examination revealed normal vertical alignment of 
the thoracolumbar spine with no evidence of scoliotic 
deformities, normal kyphosis and normal lordosis.  There was 
no tenderness to palpation along the thoracolumbar spine and 
paravertebral musculature.  Range of motion was normal, other 
than in forward flexion, which was measured as 72 degrees 
versus normal forward flexion of 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).  There was no pain on any motion of 
the veteran's thoracolumbar spine.  Muscle strength, reflexes 
in the lower extremity, and sensory function were normal.  

The examiner provided an assessment of low back strain as a 
direct consequence of military service.  This is evidence 
favorable to the veteran's claim because it tends to show 
that he had a current back disorder, and, more significantly, 
tends to show that the disorder was related to service.  
However, the examination report is lacking in any detail or 
rationale for the examiner's assessment, both in his 
assessment that the veteran had a current back strain and in 
his attribution of that strain to service.  

For example, the examiner did not attribute his finding that 
the veteran had a back strain to the only abnormal finding on 
examination, the less than normal painless forward flexion.  
The Board is left with the impression, given the examination 
findings and the examiner's conclusory and unexplained 
assessment, that the assessment rendered was based solely on 
the veteran's description of back soreness and his reference 
to a sore back during service.  If, granting service 
connection based on the veteran's own statements about his 
symptoms were sufficient, there would be no reason to have 
the veteran examined.  

Given the complete lack of explanation of whether there is 
objective evidence of back strain and the veteran's report 
that he did not recall any specific injury of his back, this 
examination report is only marginally adequate.  

In September 2006, the veteran again underwent a VA spine 
examination, during which the examiner did not have access to 
the claims file.  A history provided by the veteran included 
he had served in Afghanistan and in Iraq and had been a 
civilian police officer for the past two years.  He reported 
that he had no history of surgery, hospitalizations, or 
injuries, but that he was currently exercising by running 
three miles twice per week and lifting weights three times 
per week.  

The veteran denied trauma or back pain problems while in 
service, reporting that he had no problem with his mid back 
pain until the summer of 2004 after he had been discharged 
from the service and was working in an office.  He indicated 
that his back pain had increased in the past six months and 
that he felt worse if he sat, drove, or otherwise stayed in 
one position too long and that his back was stiff in the 
morning.  He also reported that his duties as a police 
officer required driving four to five hours a shift and was 
on foot patrol the remainder of the shift.  

Physical examination revealed no back tenderness, deformity, 
or spasm.  Range of motion measurements showed that the 
veteran had normal range of motion of his thoracolumbar 
spine, other than that he had 82 degrees of forward flexion, 
as opposed to normal forward flexion of 90 degrees.  Id.  The 
examiner also stated that the veteran could do a full squat 
and recover and that he could bend forward with his fingers 5 
inches from his toes.  

An impression was provided of chronic back strain and x-rays 
were ordered.  The examiner stated that he would delay 
rendering a medical opinion until he was provided with the 
veteran's service medical records.  

A radiology report of the veteran's thoracic spine indicated 
mild scoliosis but no focal destructive lesions noted.  This 
is evidence against application of the presumptive provisions 
for arthritis as the veteran does not have arthritis of his 
back.  

In a November 2006 addendum, the examiner reported that he 
had reviewed the veteran's claims file, including his service 
medical records, and had reviewed his own examination notes.  
Offering the requested opinion, the examiner stated "it 
would be mere speculation to make a cause and effect 
connection between the parachuting jumps and his back 
condition."  He based this opinion on the veteran's report 
that his back pain began in June 2004 and on the lack of 
evidence in the record of any back pain following his 
parachuting jumps.  The examiner further opined that it would 
be mere speculation to find an initiating event which led to 
the veteran's current back condition.  

While reasonable doubt as to any point pertinent to a claim 
must be resolved in favor of the veteran, reasonable doubt is 
a substantial doubt, not speculation or remote possibility.  
38 C.F.R. § 3.102.  It is well settled law that speculative 
medical statements are insufficient to support a grant of 
service-connection.  See Stegman v. Derwinski, 3 Vet. App. 
228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Bloom v.West, 12 Vet. App. 185 (1999).  

This examination is found to be evidence against the 
veteran's claim.  First it is evidence against a finding that 
the veteran's current back symptoms have anything to do with 
parachuting jumps while in ROTC.  This is consistent with all 
other evidence of record, particularly the complete absence 
of any report of back symptoms prior to the single report in 
the post deployment form, executed after service in Iraq and 
many years after the veteran's ROTC training.  Moreover, the 
veteran has never alleged any symptoms related to his back 
that occurred contemporaneous to this ROTC training.  

Secondly, this opinion is evidence against a finding that any 
aspect of the veteran's service led to his current back pain.  
The examiner did not limit his opinion as to the parachute 
jumps (which the veteran has not alleged resulted in any 
injury to his back) but rather the examiner's statement that 
it would be speculation to find an initiating event that 
caused his back condition was broad enough to include all of 
the veteran's service.  

In November 2007, the veteran again underwent a VA 
examination of his spine.  The examiner stated that he had 
reviewed computerized VA records and his own report from 
September 2006.  The examiner also stated that there was no 
claims file available at the time of his examination.  
Apparently, he was referring to the September 2006 
examination, as in the next paragraph the he began discussing 
evidence found in the veteran's service treatment reports.  
Specifically, the examiner discussed the post deployment form 
2796 that the veteran filled out upon return from Iraq.  

The examiner reported that the veteran suffered a gunshot 
wound of his foot in January 2007 had been off work for 6 
months, but had since returned to his job as a police 
officer.  The veteran reported that he exercised four or five 
times per week by bicycling for 15 minutes sessions, and 
lifting weights for twenty minute sessions.  He also reported 
that he could walk 10 miles with foot pain, stand for a 
maximum of one hour, climb five flights of stairs, and sit 
and drive for two hours.  

Reported symptoms included mid back pain of two on a scale of 
ten, with pain worse after standing for more than 45 minutes, 
or driving for more than 90 minutes, but better after 
stretching.  

Physical examination revealed that the veteran could do a 
full squat and recover and could forward bend and touch his 
toes.  Range of motion of the thoracolumbar spine exceeded 
normal in all but forward flexion, which measured 80 degrees 
as opposed to a normal of 90 degrees.  Id.  All other 
findings were normal.  

Despite the essentially normal examination, the examiner 
stated an impression of thoracic strain.  He did not explain 
the underlying pathology for this impression or how he 
arrived at the impression.  At best, the Board could infer 
that the 10 degrees of less than normal painless forward 
flexion gave rise to the finding of thoracic strain.  
Alternatively, the finding is nothing more than an 
endorsement of the veteran's own report unenhanced by any 
medical explanation, and of little probative value.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

In an addendum dated five days after the examination, the 
examiner provided an opinion that the veteran's current back 
pain is posturally related and less likely than not related 
to his military service.  Explaining this opinion, the 
examiner stated that the veteran did not recall having back 
problems while in the military, other than the usual aches 
and pains, and that the examiner could not find evidence of 
structural damage to the veteran's back.  

This examination and opinion is highly probative evidence 
against the veteran's claim.  The opinion is supported by 
clear and logical reasoning and is consistent with the other 
evidence of record.  

The veteran's opinion that he now suffers from back symptoms 
because of wear and tear on his back during service in 
Afghanistan and Iraq is not competent evidence because he has 
not demonstrated that he has medical knowledge other than 
that of a layperson.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

This is not to say that a layperson is not competent to 
report observable symptoms, as the veteran has reported.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the 
veteran's highly honorable military service is not in 
dispute.    

Nor does the Board contend that a layperson is never 
competent to address questions which appear, at first 
inspection, to be of a medical nature.  As the U.S. Court of 
Appeals for Veterans Claims stated in Barr v. Nicholson, 21 
Vet. App. 303 (2007), some conditions, such as varicose 
veins, are diagnosed by unique and readily identifiable 
features, and a layperson is competent to report observation 
of such features as visibly tortuous or dilated veins.  
However, the Court has also stated that whether a person 
suffers from bronchial asthma is not a question subject to 
the opinion of a layperson.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The question of whether the veteran's post-
service back symptoms were caused by wear and tear during 
deployment in Afghanistan and Iraq is not the type of 
question subject to the observations of a lay person.  Hence, 
his opinion as to the etiology of his post service back 
symptoms is not competent evidence.  

Evidence favorable to the veteran's claim is the opinion 
rendered in the June 2004 examination report that the veteran 
had low back strain as a direct result of military service.  
As explained above, this report is unsupported by any 
rationale or review of service medical history and therefore 
of little probative value.  

Evidence unfavorable to the veteran's claim consists of the 
opinions, rendered in November 2006 and November 2007, that 
the veteran's current back symptoms are unrelated to his 
service.  These opinions are supported by clear reasoning and 
did include review of the veteran's service medical records.  
These opinions are also consistent with the veteran's 
reported history, which is that the veteran had a sore back 
after carrying 80 pound backpacks for several mile hikes 
while in Afghanistan and Iraq, after which, upon return from 
deployment, he had no symptoms requiring a referral for 
orthopedic evaluation.  His back began to hurt after 
discharge when he had a desk job.  He has continued to have a 
sore back that is directly related to staying in one position 
for a long time and is relieved upon motion.  Objective 
finding are nearly perfect, with no complaints of pain.  

In short, the evidence against granting service connection 
outweighs the evidence for granting service connection.  
Therefore the veteran's claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

The knees

In his January 2004 statement, the veteran reported that he 
had noticed pain and discomfort in his knees, of late, and 
that this usually occurred after activities such as running.  
He stated that he did not receive any treatment for his knee 
symptoms during service.  In his February 2007 substantive 
appeal, the veteran asserted that wear and tear during 
service led to his knee conditions.  

Service medical records are absent for any mention of 
orthopedic symptoms specific to the veteran's knees.  August 
2001 notes document that the veteran had a skin problem with 
his right knee which had been swollen for two days.  This was 
attributed to poison ivy or insect infestation.  A clinician 
commented "doubt joint involvement at this time."  This is 
not evidence favorable to the veteran's claim because it is 
evidence of skin symptoms involving the veteran's knee, not 
orthopedic symptoms.  

Also of record are the Form 2796, Post-deployment Health 
Assessments, already detailed in the section of this decision 
addressing the veteran's back claim.  On the form 2796 
executed after the veteran's Afghanistan deployment, he 
indicated that his general health was excellent, that he did 
not have any unresolved medical problems that developed 
during deployment and that he did not have any questions or 
concerns about his health.  Under a section for a reviewer to 
note any problems following interview with the veteran, is a 
selection indicating that no referral was indicated.  There 
was an option on this form for an orthopedic referral, but 
this was not indicated.  This is evidence against the 
veteran's claims because it tends to show that he had no 
symptoms involving his joints, including his knees.  

The form 2796 covering the veteran's Iraq deployment he 
indicated that he had suffered swollen or painful joints 
during that deployment.  This form also indicates that there 
was no referral indicated.  Again, an option was available 
for orthopedic referral but this was not selected.  Overall, 
this document is of little significance because it does not 
directly address his knees.  

The September 2006 examination provides the first objective 
evidence directly addressing the orthopedic condition of the 
veteran's knees.  During this examination, the veteran 
reported that while in the service he ran between two and ten 
miles, four times per week, without any knee problems.  He 
reported that he increased his running after separation from 
service and began to have bilateral knee pain after running, 
but no other symptoms and that the pain reduced with rest.  

Physical examination revealed that the veteran could do a 
full squat and recover.  Range of motion measurements were 
normal for knee flexion and extension, including after five 
repetitions, with no pain on motion.  There was no 
instability but there was mild crepitus upon patellar 
compression.  The examiner indicated that he had ordered x-
rays and was awaiting the veteran's claims file prior to 
rendering an opinion.  However, the examiner did render an 
impression of patellofemoral syndrome, knees.  He did not 
elaborate as to whether this amounted to any more than 
reported pain.  

This is significant because pain alone, without a pathology 
to which the pain can be attributed, is not a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A report of x-rays of the veteran's knees revealed no 
destructive process and the impression rendered was "no 
skeletal abnormality is detected to indicate the cause of the 
veteran's symptoms."  

In his addendum, dated 5 days later, the examiner indicated 
that because there is no record or history of knee pain 
following the veteran's parachuting jumps it would be mere 
speculation to make a cause and effect connection between the 
parachuting jumps and the veteran's back condition or to find 
an initiating event that led to the veteran's back condition.  
The examiner based his opinion on the veteran's report that 
he was able to run without problem while in the service and 
that there was no record of any pain following his 
parachuting jumps.  This is evidence against a finding that 
any post-service knee symptoms are or were related to the 
veteran's training involving parachute jumps.  Of note is 
that the veteran has never asserted that he suffered from 
knee symptoms following that training.  

Also as stated above with regard to the veteran's claim for 
service connection for a back disorder, this opinion is 
evidence against a finding that any aspect of the veteran's 
service led to his current knee symptoms pain because the 
examiner's statement was broad enough to encompass all of the 
veteran's service in that the examiner stated that it would 
be speculation to find an initiating event that caused the 
veteran's knee symptoms.  

In November 2007, the veteran again underwent examination of 
his knees.  He reported no injury to his knees.  The veteran 
reported that prior to his January 2007 gunshot wound of the 
foot, he had been running two miles three times per week with 
occasional soreness but no other problems.  Since that foot 
injury, he was bicycling and lifting weights with no knee 
problems resulting from this exercise, his work, or his 
recreational activities.  The examiner summed this up as the 
veteran's knees get sore if he runs two mile or more or if he 
stands for 45 minutes. 

Physical examination found the veteran to walk with a limp 
due to his foot injury but was able to do a full squat and 
recover.  Range of motion was normal, without pain or any 
other symptoms and there was no indication of instability.  
The examiner again rendered an impression of patellofemoral 
syndrome.  Again he did not explain what this impression 
meant; i.e., whether it was more than simply pain without 
pathology.  

In an addendum rendered later that month, the examiner stated 
that the veteran's "knee pain is exertion related.  He 
reports he had this problem during the military service and I 
conclude that he as likely as not had the same problem while 
service in the military."  

The Board finds this opinion to be of limited probative value 
of anything of importance to this case.  Essentially, the 
examiner found no abnormalities of the veteran's knees and 
then stated that he had patellofemoral syndrome and that he 
had the same condition during service.  It appears from his 
report that the veteran's 'patellofemoral syndrome' is either 
rooted solely in the finding of crepitus, or is simply 
another way of saying that the veteran reports pain of his 
kneecap.  In short the examiner's statements are too vague to 
be significant.  If the veteran has a disability of the knee 
it should be stated and explained in terms of pathology, not 
reported as exertion related pain symptoms that the veteran 
had during service.  There is no need for the services of a 
medical examiner to provide this type of opinion.  The Board 
can conclude from the veteran's reports that he has knee pain 
if he runs long distances.  

In May 2008, the RO requested another opinion from the VA 
examiner.  In that request, the RO explained that the 
examination reports from November 2006 and November 2007 were 
inconsistent in that in the November 2006 report, the 
physician stated that he could not relate the veteran's 
patellofemoral knee pain syndrome to service without 
resorting to mere speculation but in the November 2007 
addendum, the examiner stated that the veteran's bilateral 
knee pain syndrome was exertion related and that he has 
likely as not had the same problem while serving in the 
military.  The RO further remarked in this May 2008 request 
that it appeared that the latter opinion was based solely on 
the examiner's recollection of the veteran's subjective 
history.  This request went on to state that the RO was 
requesting that the examiner review the service treatment 
records again and clarify the prior contradicting opinions.  

In June 2008, the veteran underwent another VA examination of 
his knees by the same physician who examined him in September 
2006 and November 2007.  Again, the physical examination was 
essentially normal and the examiner diagnosed exertion 
related patellofemoral pain.  In his discussion, the examiner 
explained that the veteran has exertion and training related 
pains when if he runs more than three miles on a repetitive 
basis but had not had any pain or knee problems since giving 
up running, which he did because of his post service foot 
injury.  The examiner also stated that there was no evidence 
or history of any destructive disease or structural 
pathology.  

The examiner indicated that the veteran's post deployment 
endorsement of swollen, stiff or painful joints was based on 
pain in his knees after heavy exertion, which included one to 
two week mountain patrols in Afghanistan and training runs of 
three to five miles or longer.  

After explaining that he had reviewed the veteran's records 
and conducted another interview of the veteran, this 
physician stated his opinion as:

He was training and performing at his 
maximum capabilities while in military 
service and would have temporary soreness 
of the patellofemoral joints due to his 
maximal training exertion.  I cannot find 
evidence of any residual structural 
damage in his knees and he is able to 
perform his work occupation and non-
running activities without pain or 
limitations caused by his knees.  

Here, there is little, if any evidence favorable to the 
veteran's claim for service connection for a bilateral knee 
disability.  All competent medical opinion evidence is 
against a finding that his knee symptoms post service were 
the result of parachuting in 1999 or his service in Iraq or 
Afghanistan.  These opinions are consistent with the record 
which shows that the veteran's knees began to hurt after 
service and after he increased his running regimen.  

For the same reasons explained with regard to the veteran's 
claim for service connection for a back disorder, the 
veteran's opinion that he suffers from back and knee symptoms 
as the result of wear and tear caused by marches during 
deployment in Afghanistan and Iraq is not competent evidence.  

Most important as to this appeal, is that the veteran does 
not have a disability of either knee.  A reasonable 
assessment of the evidence or record, particularly, the 
opinion rendered pursuant to the June 2008 examination, is 
that the veteran's knees hurt if he pushes past his natural 
limit of exercise.  This is pain without underlying pathology 
and not an "injury" or "disease", and hence not a 
disability, under VA law.  Simply stated, the Board finds 
that the post-service medical record, overall, provides 
evidence against the claim that he currently has a knee 
disability, outweighing the veteran's claim. 

As discussed above, entitlement to service-connection for 
disease or injury is limited to cases in which there is a 
disability.  See 38 U.S.C.A. §§  1110, 1131.  In the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of evidence of record shows that the 
veteran has never had a disability of either knee, his appeal 
as to this issue must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Any error in VCAA notice or any failure of VA to assist the 
veteran in substantiating his claim for service connection 
for a right shoulder disorder is harmless error because the 
Board has granted service connection for this disability.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By letter dated in October 2008, the RO provided the veteran 
notice as to how VA assigns disability ratings and effective 
dates.  This letter was not followed by a subsequent 
adjudication of his claims for service connection for a back 
and knee disorders and therefore the notice error remains 
uncured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Regardless, this error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to a back 
disorder or a disorder of either knee.  

The remaining VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2004 and August 2004 that 
fully addressed all three notice elements and were sent prior 
to the initial RO decision in this matter.  May 2004 letter 
addressed the veteran's claim for service connection for a 
back disorder and the August 2004 letter addressed the 
veteran's claim for service connection for a bilateral knee 
disorder.  Both letters informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Appropriate VA examinations were afforded the 
veteran in June 2004, September 2006, November 2007, and June 
2008 and medical opinions were obtained pursuant to those 
examinations.  Both of the veteran's claimed conditions, a 
back disorder and a bilateral knee disorder, have been 
addressed by one or more of these examinations and opinions.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a right shoulder disability is 
granted.  

Service connection for a back disability is denied.  

Service connection for a disability of either knee is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


